1    VIKAS BAJAJ
     Law Office of Vikas Bajaj, APC
2    1230 Columbia Street, Suite 565
     San Diego, California 92101
3    Telephone: (619) 525-7005
     Facsimile: (619) 232-0001
4    vbajaj@bajajlaw.com
     California State Bar No: 216464
5
6    Attorney for Defendant:
     MANISH PATEL
7
8
                         UNITED STATES DISTRICT COURT
9
                        EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA                   CASE NO.: 19-MJ-0128-EFB
12
      Plaintiff,
13                                               STIPULATION AND ORDER
                                                 MODIFYING CONDITIONS OF
14    v.                                         PRETRIAL RELEASE
15    MANISH PATEL.
16    Defendant.
17
18
19           IT IS HEREBY STIPULATED by and between the Plaintiff, the United
20   States of America by and through its counsel, Kevin Khasigian, Assistant United
21   States Attorney, and the defendant, MANISH PATEL, by and through his attorney
22   Vikas Bajaj, that the conditions of pretrial release are hereby modified to allow
23   Defendant to travel to New Jersey from November 27, 2019 through December 2,
24   2019.
25           During Defendant’s travel, he will be staying at 352 Middlesex Avenue,
26   Colonia, New Jersey 07067.        Defendant is to have his location monitoring
27   transmitter removed by United States Pretrial Services by 4:00 p.m. on November
28   26, 2019. While Defendant is traveling in New Jersey, United States Pretrial



                                             1
1    Services will not monitor Defendant through location monitoring.          Upon
2    Defendant’s return to the Eastern District of California on December 2, 2019, he
3    will have the location monitoring transmitter reinstalled within the close of
4    business on December 3, 2019. United States Pretrial Services has been made
5    aware of this stipulation.
6
7    Date: November 26, 2019             Respectfully Submitted,
8
9                                        /s/ Vikas Bajaj
10                                       VIKAS BAJAJ
                                         Attorney for Defendant
11                                       MANISH PATEL
12
13                                       /s/ Kevin Khasigian
                                         KEVIN KHASIGIAN
14
                                         Assistant United States Attorney
15
16
17                                      ORDER
18
19         IT IS SO ORDERED.
20   Dated: November 26, 2019
21                                          _____________________________________
                                            CAROLYN K. DELANEY
22                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                            2
